Dewey, J.
1. The best evidence of the execution and levy of the same would usually be that found in a certified copy from the clerk’s office. But upon satisfactory proof of the loss of such paper after having been duly returned, it would be competent and would furnish the next best evidence to produce from the office of the registry of deeds full copies of the execution and levy and return, as there duly recorded under the requirements of law. The judgment had been duly proved by the copy attested by the clerk of the court.
2. The notice to the debtors of the levy and request to appoint an appraiser, is duly shown by the return of the officer. The certificate of the officer is that John C. Wolcott, agent or attorney of the Cheshire Glass Company, having been duly notified, neglected to choose an appraiser.
In the case of Chappell v. Hunt, 8 Gray, 427, such a return by the officer was held conclusive against the debtor, even when the objection was taken by himself. The judgment debtor in that case, for the purpose of defeating the levy, proposed to show by oral evidence that no appraiser was chosen by himself, that no notice was given to him to appoint one, and that the person described in the return was not his attorney, and had no authority to act for him. But the court held that the appemtment of an appraiser was duly made; that an appointment by the authorized agent of the debtor was equivalent to an *409appointment by the debtor himself; and that the return of the officer was conclusive on the point of the authority of the person as agent. Nor is the levy invalid because the officer, after reciting the appointment of two of the appraisers by himself, and the cause for the same as above stated, did not specify which of the two he appointed particularly in behalf of the debtor This, we believe, is usually specified in the return ; but it cannot be of the least practical consequence. The duty of the appraiser is the same in either case, and all objections to the appointment are equally open to the debtor.
3. As to the objection that the Cheshire Glass Company was not a legally organized corporation, we think that upon the case, and the issues properly raised thereon upon the admitted facts, such an objection could not avail the tenant. As to the alleged corporation itself it would be quite enough to show an assumed organization, the carrying on of business, and giving the notes upon which the demandant’s judgment was rendered, if they had sought to deny the validity of the levy. It being shown that the Cheshire Glass Company had received a conveyance of the premises as grantees under that name before either of the parties had any claim thereto, and it further appearing that the tenant himself took a conveyance from them as a corporation, and that he now relies upon such conveyance as valid, although the demandant alleges that it does not secure to him a prior title, for want of registry before the demandant’s attachment, this ground of defence cannot avail the tenant. The submission of this question to the jury, as to the existence of such corporation, as the result was in accordance with this view, furnishes no ground for a new trial, although the matter might be supposed to present a question of law rather than of fact.
4. Upon the question of notice to the demandant of the tenant’s prior unrecorded deed, and as to the right of the tenant to maintain his title thereby, the court properly instructed the jury. Evidence of open occupation, possession and cultivation of land by a party who has an unrecorded deed thereof, is not sufficient to warrant the inference that a third person had actual notice of *410such deed. Pomroy v. Stevens, 11 Met. 244. Mara v. Pierce. 9 Gray, 307. Parker v. Osgood, 3 Allen, 489.

Exceptions overruled.